REINHARDT, Circuit Judge,
concurring in part and dissenting in part:
I concur in Parts I and II of the majority opinion. I agree that the actions taken by BPA as of the time of the filing of the complaint did not constitute a violation of the agency’s equitable treatment obligation under the Northwest Power Act. I do not agree, however, that BPA satisfied the procedural requirements of the National Environmental Policy Act.
1. An Environmental Impact Statement-Was Necessary. — The National Environmental Policy Act, or NEPA, “is our basic national charter for protection of the environment.” 40 C.F.R. § 1500.1(c). NEPA contains “ ‘action-forcing’ provisions to make sure that federal agencies act according to the letter and spirit of the Act.” Id. Among these provisions is the requirement that agencies must prepare environmental impact statements whenever “substantial questions are raised as to whether a project ... may cause significant degradation of some human environmental factor.” LaFlamme v. FERC, 852 F.2d 389, 397 (9th Cir.1988) (quoting City & County of San Francisco v. United States, 615 F.2d 498, 500 (9th Cir.1980)) (emphasis in original) (internal quotation marks omitted). This requirement is an easily triggered and thoroughly benign one that does not force an agency to make a particular decision, but is intended merely to enhance the quality of agency decisionmaking and to inform the public. See 40 C.F.R. § 1500.1(c) (explaining that the purpose of the NEPA process is “not to generate paperwork,” but “to help public officials make decisions that are based on understanding of environmental consequences, and take actions that protect, restore, and enhance the environment”); id. § 1500.2 (directing federal agencies to “[e]n-courage and facilitate public involvement in decisions which affect the quality of the human environment.”).
In this case, the sheer scale of the NTSA and the precipitous decline of salmon populations in the Columbia River system call for the careful agency analysis and reflection inherent in the preparation of a full-scale EIS. The NTSA is no small undertaking: it gives BPA shared control over up to five *1540million acre-feet of water storage, which is roughly equal to the amount of water stored behind Grand Coulee Dam. Moreover, the ultimate effect on the environment may be enormous. To hold BPA to its obligation to prepare an EIS is not to say that BPA may not acquire extra storage capacity, or that it should have entered into a different type of agreement. Rather, before entering into any agreement, BPA was obligated to weigh carefully its full range of options. It was required to assess openly, with the opportunity for public participation, the potential uses and effects of so much added capacity, particularly in light of the fact that hundreds of identifiable salmon populations in the Columbia Basin have already become extinct, while others are presently threatened or endangered. It was under a duty to examine carefully whether the contemplated agreement constituted the best procedure, given the significant environmental implications, or whether there were other approaches that might have better achieved its ultimate objective and more effectively advanced the public interest. The EIS requirement is intended to force precisely such deliberation on the part of federal agencies. BPA had every reason to prepare an EIS in this case, and no reason not to do so.
The majority concludes that an EIS was unnecessary by focusing not on the magnitude of the NTSA, on the grave situation of salmon populations in the Columbia River system, or even on the ultimate events that will necessarily transpire as a result of its action, but only on the immediate or short-range consequences. The majority also isolates a variety of individual factors, none of which it finds requires an EIS, and examines them singly rather than cumulatively. The environmental significance of a proposed action such as the NTSA, however, “cannot be avoided by terming an action temporary or by breaking it down into small component parts.” 40 C.F.R. § 1508.27(b)(7). Even if, as the majority suggests, BPA has ameliorated the effect of a particular factor to the point where, viewed by itself, that factor would not require the preparation of an EIS, the EIS requirement is still triggered if all factors, considered together, create a question as to whether the action may significantly degrade the environment. Cf. Greenpeace Action v. Franklin, 14 F.3d 1324, 1333 (9th Cir.1992) (noting that the existence of a public controversy is merely “one factor in determining whether the agency should prepare such a statement,” not a litmus test unto itself). In this case, I believe that each of the factors rejected by the majority weighs in favor of preparation of an EIS, and that collectively they unquestionably require such action.
Turning to the first of the factors — the existence of public controversy over the NTSA — I do not believe BPA could reasonably have concluded that it had alleviated “most of the [public] concerns” surrounding the NTSA simply because the Fish and Wildlife Agreement may have satisfied “some commentators.” Majority op. at 1537 (emphasis added). This reasoning is wholly unconvincing on its face: the appeasement of “some commentators” is hardly persuasive evidence that the Fish and Wildlife Agreement quelled public controversy to the point where an EIS was no longer required. To the contrary, it seems apparent that the Fish and Wildlife Agreement — BPA’s only effort to address the effect of the NTSA on fish— faded sufficiently to address strongly held public concerns. Indeed, by issuing an EA instead of preparing an EIS, BPA has only given the public further cause for concern and added procedural objections to the substantive ones that previously existed.
I also believe that the EA was inadequate in light of its failure to consider the potential cumulative impacts from the proposed expansion of the Columbia Basin Project. “NEPA requires that where several actions have a cumulative or synergistic environmental effect, this consequence must be considered in an EIS.” City of Tenakee Springs v. Clough, 915 F.2d 1308, 1310 (9th Cir.1990). Among the actions that may have a “cumulative or synergistic environmental effect” for purposes of this rule are “ ‘reasonably foreseeable future actions’ taking place in the affected area” — in this case, the expansion of the Columbia Basin Project. Headwaters, Inc. v. Bureau of Land Mgmt., 914 F.2d 1174, 1181 (9th Cir.1990) (quoting Sierra Club v. United States Forest Serv., 843 F.2d 1190, 1196 (9th *1541Cir.1988)). Because there is at least a “substantial question[ ]” as to whether the combination of the Columbia Basin expansion and the extra storage capacity created by the NTSA may “significant[ly] degrad[e]” the salmon resources of the Columbia River, BPA was obligated to prepare an EIS before proceeding with the NTSA. LaFlamme, 852 F.2d at 397.
The majority responds that BPA need not have considered the potential cumulative effects from expansion of the Columbia Basin Project because any such effects will depend upon “how the non-Treaty storage will be allocated,” which has yet to be resolved. Majority op. at 1537-38. I do not agree with the majority that petitioners’ NEPA challenges can be deemed “premature.” Id. at 1533-34. Here, unlike in the case of the alleged violation of the Northwest Power Act, we are looking not at whether BPA has by its past conduct failed to treat the fish equitably, but whether in making its decision to acquire additional storage capacity it has explored adequately the various ways of confronting its future problems. Under NEPA, the challenges are to the adequacy of the EA used to justify the decision to enter into the NTSA, not to whether the ultimate use of the added capacity is likely to be fair. It cannot be seriously disputed that by entering into the NTSA, BPA committed itself to do something with the extra storage capacity. The EA could and should have considered the potential cumulative impact from the possible uses of the non-Treaty capacity — namely, power and preservation — in conjunction with the planned Columbia Basin expansion; that is the very sort of educated hypothesizing that BPA engaged in when attempting to ascertain the potential cumulative impact from the combination of the Intertie expansion and the NTSA. Moreover, had BPA examined the issues fully as of the time it entered into the NTSA, it might have concluded that there were advantages to ensuring today that when the water is ultimately used, the usage will be environmentally sound, rather than waiting for a less auspicious moment sometime in the future to attempt to achieve that objective.
The majority also argues that an EIS was unnecessary in this case because the Bureau of Reclamation will eventually prepare a systems operation review and final EIS for the Columbia Basin Project. I do not see, however, how the prospect of the Bureau’s future compliance with the NEPA could have relieved BPA of its obligation at the time that it entered into the NTSA to consider the cumulative impacts from the Columbia Basin Project. Instead of requiring BPA to act with particular deliberation, the majority relieves BPA of its statutory obligation on the ground that BPA acted first. This perverse determination is simply incorrect. BPA, like the Bureau, was expressly obligated to consider potential cumulative impacts of all relevant actions including any “reasonably foreseeable” ones, such as the Columbia Basin Project. 40 C.F.R. § 1508.7.
Finally, BPA’s failure to discuss the Fish and Wildlife Agreement in its EA or to allow public comment on the Agreement is yet another reason why the EA was inadequate, and why preparation of an EIS was necessary. NEPA obligates BPA to make relevant environmental information — including “[ajccurate scientific analysis” and “expert agency comments” — “available to public officials and citizens before decisions are made and before actions are taken.” 40 C.F.R. § 1500.1(b) (emphasis added). BPA did not comply with this requirement: it signed the Agreement without any opportunity for public comment, and the final EA, which had been prepared long before, contained no discussion of the Agreement. The majority responds that BPA did not need to allow public comment or to discuss the Agreement in its EA because the Agreement was intended merely as “a means of alleviating the concerns of the fisheries community rather than as a means of mitigating environmental impacts.” Id. The majority appears to reason that expert analysis and public discussion of the Agreement were unnecessary because the Agreement’s sole purpose was to placate the public, and the document was not intended to alleviate environmental injuries. If the majority is- correct, it becomes obvious why BPA was reluctant to expose the Agreement to expert or public scrutiny: the Agreement served no legitimate environmental function. *1542The desire of an agency to shield its actions from view, however, only helps prove the need for searching scrutiny. And the majority undermines its own position in yet another respect: if the Fish and Wildlife Agreement is so practically ineffectual that no public comment or agency analysis of its effect was necessary, it is difficult to conclude that the Agreement quelled public controversy over the NTSA — unless one also concludes that the public was totally manipulated and deceived.
In sum, there are a number of reasons why I cannot agree that the EA was adequate, and that an EIS was unnecessary. My reasons begin with the sheer magnitude of the NTSA, as well as the fact of dwindling salmon populations in the Columbia River system and the sheer magnitude of the NTSA; they continue with the existence of the largely unabated public controversy over the NTSA; the EA’s failure to consider the cumulative impacts from the proposed expansion of the Columbia Basin Project, if not also from the Intertie expansion; and the EA’s failure to consider the actual effect of the Fish and Wildlife Agreement. All of these factors, singly and collectively, required an EIS in this case.
2. BPA Failed to Consider Reasonable Alternatives to Signing the NTSA.- — I would also hold that even if an EIS were not required, BPA violated the NEPA by failing to “[rjigorously explore and objectively evaluate all reasonable alternatives” to the NTSA. City of Tenakee Springs v. Clough, 915 F.2d 1308, 1310 (9th Cir.1990) (quoting 40 C.F.R. § 1502.14). While consideration of all reasonable alternatives “is the heart of an environmental impact statement,” 40 C.F.R. § 1502.14, NEPA requires agencies to “study, develop, and describe appropriate alternatives” even when preparation of an EIS is unnecessary. 42 U.S.C. § 4332(B), (E). The majority’s explanation that BPA was not required to consider use of non-Treaty storage for fish because the NTSA only “governs BPA’s rights to storage capacity in Canadian reservoirs” and “does not govern the allocation of water stored in those reservoirs,” majority op. at 1538-39, misses the point entirely. The fact that BPA signed an open-ended agreement cannot be used to justify its failure to consider other possible approaches before doing so.
The question is, what alternatives were there to entering into an open-ended agreement that contains no guarantees of a fair allocation for fish? BPA could, for example, have signed an agreement earmarking at least some of the non-Treaty capacity to benefit fish, rather than leaving all of its allocation decisions entirely to those responsible for day-to-day operations. BPA responds that such an approach would have impaired its flexibility in allocating the extra capacity. Here it confuses its procedural obligations with its substantive goals. Flexibility is not such an overriding consideration that it can obviate the statutory requirement that alternative approaches be examined. Federal agencies must consider the variety of approaches that are available when making decisions that may affect the environment, even if they ultimately decide that some are impractical for reasons such as loss of flexibility. The very purpose of NEPA is to force agencies to take stock of environmental factors in their decisionmaking, and not automatically to reject potential courses of action without first assessing the relevant environmental concerns. By narrowing its objectives to flexibility and power generation, BPA impermissibly circumvented consideration of alternatives that would have guaranteed at least some benefit to fish from the outset. City of New York v. U.S. Department of Transp., 715 F.2d 732, 743 (2d Cir.1983); cf. City of Carmel-By-the-Sea v. U.S. Department of Transp., 95 F.3d 892, 907 (9th Cir.1996) (holding that agency abused its discretion by changing statement of purpose to eliminate all but one of the initial range of alternatives). The two alternatives that BPA did consider — signing the NTSA or not signing — allowed only the possibility of benefit to fish on an ad hoc basis. While I agree that BPA may yet, at a later date, fulfill its substantive obligation under the Northwest Power Act to provide the fish with equitable treatment, I see no justification for its failure even to have considered an alternative to the current version of the NTSA that would from the very outset have guaranteed some benefit for the fish.
*1543I would remand to the BPA for preparation of a complete environmental impact statement, and for careful consideration of all reasonable alternatives to the current version of the non-Treaty storage agreement. Accordingly, I respectfully dissent from Part III of the majority opinion.